Title: To Thomas Jefferson from Robert Smith, 7 February 1824
From: Smith, Robert
To: Jefferson, Thomas


Sir
Pittsburgh
February 7th 1824
have addressed you letter prior to this expecting you would notice me. I having taken an active part at the Election in the year 1800 Being a printer I had some advantage as I could  get a line put into Mr Greens paper at Annapolis and this step that made you President of the United States of America—I am now indisposed & shall thank you much for a few Dollars and it will be rememberedRobert Smith printeryou must know I left Philadelphia for the most pure motives I knowed that the houses of York and Lancaster  for power and was afraid that trifling circumstance might throw us in to the arms of England or some serious division of the states might take place I had an opinion your getting into be President of the U-S. would heal all parters and things would go right I can remember aftr the circumstances of the of the Revolution War and was prefect in the church Market Street Philadelphia the Sunday following that the Congress whould in a body to : the Throne of Grace 1776 to aid the  of United States on there independance and I must say that the British fleet on Lake Ere would never would have been captured but through me and afterward I  pointed out the capture of other fleet and other importan occurrances that took place through the War of 1812